Citation Nr: 0836624	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  

2.  Whether new and material has been presented sufficient to 
reopen a claim of entitlement to service connection for a 
hearing loss disability on the left.  

3.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a hearing loss disability on the right.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection a 
bilateral ear disorder/fungus in the ears.  

5.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for acne keloidalis.  

6.  Entitlement to service connection for a bilateral ear 
disorder.  

7.  Entitlement to service connection for acne keloidalis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issues of whether new and material evidence has been 
presented sufficient to reopen the claims of entitlement to 
service connection for tinnitus, and a hearing loss 
disability on the right, and a hearing loss disability on the 
left, and the issues of entitlement to service connection for 
a bilateral ear disorder and acne keloidalis, are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
a bilateral ear disorder/fungus in the ears in a March 1995 
rating decision.  The appellant did not appeal and that 
decision is final.

2.  The evidence added to the record since the March 1995 
rating decision in regard to a bilateral ear disorder is 
probative and relates to an unestablished fact necessary to 
substantiate the claim.

3.  The AOJ denied service connection for acne keloidalis in 
a March 1995 rating decision.  The appellant did not appeal 
and that decision is final.

4.  The evidence added to the record since the March 1995 
rating decision in regard to acne keloidalis is probative and 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied reopening 
the claim of entitlement to service connection for a 
bilateral ear disorder/fungus of the ears is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).  

2.  The March 1995 rating decision, which denied service 
connection for acne keloidalis is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2008).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claims of entitlement 
to service connection for a bilateral ear disorder and acne 
keloidalis.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist in regard to those issues, such 
error was harmless and will not be further discussed.

Bilateral Ear Disorder/Fungus of the Ears

Initially, the Board notes that service connection for a 
bilateral ear disorder/fungus of the ears (variously 
classified, to include external otomycosis, otitis media, and 
otitis externa) was denied by the Board in September 1985.  
In a March 1995 rating decision, the AOJ determined that new 
and material evidence sufficient to reopen the claim in 
regard to a bilateral ear disorder/fungus in the ears had not 
been submitted.  The decision noted that the Board decision 
had determined that the appellant did not have a chronic ear 
disorder in service, and that the additional evidence 
submitted in support of the application to reopen the claim 
was redundant and/or did not show treatment for a bilateral 
ear disorder.  

At the time of the last prior denial in March 1995, the 
evidence included the service medical records, the 
appellant's statements, post-service records, and the 1985 
Board decision.  The evidence was reviewed and it was 
determined that new and material evidence sufficient to 
reopen the claim had not been submitted.  Since that time, 
the appellant has filed an application to reopen the claim.  

In support of the October 2004 application to reopen the 
claim, the appellant provided VA treatment records, to 
include records dated in May 1984, noting chronic fungal ear 
infections since 1960.  The Board notes that for purposes of 
the new and material evidence analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  In addition, while the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim, see Ashford v. 
Brown, 10 Vet. App. 120 (1997), and the appellant is required 
to submit new and material evidence to reopen the claim, in 
this case, the Board finds the additional evidence noting 
preexisting chronic fungal ear infections, coupled with the 
additional VA treatment records showing bilateral serous 
otitis in May 1996, and otitis externa in October 2004 and 
August 2005, is probative, especially in light of the 
references to in-service findings.  

Based upon the reasoning behind the last prior denial, the 
Board finds that the additional evidence is relevant and 
probative of the issue at hand, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.  

Acne Keloidalis

Service connection for acne keloidalis was denied by the AOJ 
in a March 1995 rating decision, and the decision noted that 
service medical records were negative for an acne disorder, 
and that there was no evidence that it had an onset during 
service or of continuity of symptomatology since separation 
from service.  In an October 2004 rating decision, the AOJ 
determined that new and material evidence sufficient to 
reopen the claim had not been submitted, noting that the 
appellant had 


not provided "any evidence to show you have been diagnosed 
with this condition which was first diagnosed in service."  
The Board notes that service medical records are negative for 
acne, with the March 1966 service entrance examination report 
and the September 1969 separation examination report showing 
that the skin was normal.  Regardless, new and material is 
required to reopen the claim.  

At the time of the prior denial in March 1995, the evidence 
included the service medical records, the appellant's 
statements, and post-service records.  The evidence was 
reviewed and service connection was denied.  Since that time, 
the appellant has filed an application to reopen the claim.  

In support of the October 2004 application to reopen the 
claim, the appellant provided private treatment records 
showing diagnoses to include acne keloidalis in September 
1990, and patches of lichenification were noted in November 
1996.  An October 2004 record notes a scarred keloidal 
alopecia spot on the occiput with active inflamed papules.  

Based upon the reasoning behind the denial, the Board finds 
that the additional evidence is relevant and probative of the 
issue at hand, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is 
reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral ear disorder/fungus in the ears is 
granted.  

The application to reopen the claim of entitlement to service 
connection for acne keloidalis is granted.  




REMAND

The appellant asserted in October 2004 that he had a fungus 
in his ears during service in Vietnam and has had post-
service treatment for the same symptoms continuously since 
separation.  He added that he has residuals to include 
earaches as a result of the fungus infections.  

The Board notes that an October 1964 examination report shows 
that the ears and drums were normal.  In addition, the March 
1966 service entrance examination report, and the September 
1969 separation examination report shows that the ears and 
drums were normal.  Hearing loss and partial deafness on the 
right were noted on the separation report.  

In addition, the Board notes that an ear, nose, and throat 
referral, dated June 16, 1968, (Standard Form 513) notes 
acute and chronic recurrent otitis externa of several months 
duration.  Contained on the same page as the June 1968 
referral are the findings of a consultation report, dated 
July 1, 1982, approximately 15 years after the 1968 
consultation request.  

The Board further notes that a June 1970 and an August 1970 
VA Form 07-3101 (request for information) reflects that the 
appellant's social security number ends in a number, which is 
consistent with that shown on a June 1970 DD Form 877, as 
well as the appellant's reported social security number in a 
November 1988 claim.  In a February 19, 1970 VA Form 07-3101, 
the AOJ noted the appellant's assertion of having had 
treatment for a fungus in the ears during service in 1969 at 
Camp Evans in Vietnam, noting the last digit of the 
appellant's social security number incorrectly.  In an April 
1970 response to the request, the service department reported 
that no medical records were found.  In addition, in a 
January 1971 response, contained in a VA Form 07-3101 
reflecting the appellant's incorrect last digit in his social 
security number, the service department stated that a 
treating facility at Camp Evans, Vietnam, was not able to be 
identified.  

In addition, the Board notes that in the April 1970 VA 
examination report, the examiner noted the appellant's 
substantiated history of having been diagnosed with 
otomycosis in December 1969, three months after separation 
from service, noting various treatment records at that time.  
The Board notes that the referenced records have not been 
associated with the claims file.  In addition, the report 
notes the appellant's complaints of trouble with both of his 
ears feeling stopped up, even before having left Vietnam, 
followed by an onset of itching and soreness in the ears, to 
include decreased hearing.  The examiner noted that 
medication had completely eradicated the otomycosis and that 
there was no evidence of otomycotic ear canal disease.  

The assessment in July 1972 was otitis media and externa, 
bilaterally.  A December 1975 record reflects complaints of 
earaches off and on for four to five years.  A March 1977 
record reflects complaints of pain in the left ear since 1969 
with notation of a history of having been treated for a 
fungus infection.  

An April 1982 VA record reflects complaints of earache and 
pains, questionably for six to seven months, and the 
assessment was acute otitis externa.  In June 1982, 
complaints of earaches for 12 years were noted and the 
assessment was acute otitis externa.  An October 1982 
treatment record reflects complaints of pain in both ears 
intermittently since 1968.  In November 1982, chronic ear 
infections, to include otitis externa, fungal and bacterial, 
were noted.  VA treatment records, dated in May 1984, note 
chronic fungal ear infections since 1960.  The Board notes 
the appellant's report of having had chronic ear infections 
since 1968 in a November 1988 claim. 

In addition, a VA treatment record, dated in May 1996, shows 
a diagnosis of bilateral serous otitis.  An August 2005 
record notes otitis externa.  

In this case, the Board finds that further development is 
necessary in order to determine whether a bilateral ear 
disorder, with manifestations to include fungus in the ears, 
is related to service (incurred or aggravated).  

In addition, the Board notes that the appellant underwent a 
VA audiological examination in August 2003 in association 
with his claims for service connection for a hearing loss 
disability on the right and left, and for tinnitus.  The 
examination report notes a history of having been exposed to 
the usual sounds associated with having served as a combat 
engineer.  The Board notes that the appellant's DD Form 214 
shows his military occupational specialty was wheel vehicle 
repairman.  In addition, in an October 2004 claim, the 
appellant asserted that he was a combat veteran.  The Board 
notes that the October 2004 rating decision reflects the 
AOJ's determination that the appellant did not engage in 
combat via notation of a combat code of "1."  The 
appellant's 201 Personnel file has not been associated with 
the claims file.  

The Board further notes that a VA problem list summary, 
associated with the claims file contains the following 
January 17, 2003 entry:  "V5299 - Hearing service; Hearing 
service."  The records of treatment in association with the 
entry have not been associated with the claims file.  

The Board notes that service medical records are negative for 
acne, with the March 1966 service entrance examination report 
and the September 1969 separation examination report showing 
that the skin was normal.  On VA examination in May 1970, 
acne involving the upper dorsal region on the upper back was 
noted.  No opinion in regard to etiology was provided.  The 
Board notes that post service treatment records, to include 
private records dated in 1990 and a September 1995 VA record, 
show treatment for acne keloidalis.  Further development is 
necessary in order to determine whether the appellant has 
acne related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant 
records of treatment referenced in the 
April 1970 VA ear examination report 
that have not been associated with the 
claims file.  All records obtained 
should be associated with the claims 
file.  

2.  The AOJ should schedule the 
appellant for a VA examination(s) to 
determine the nature and etiology of any 
identified ear disorder, and any hearing 
loss.  The claims folder should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request 
that the examiner provide an opinion as 
to whether it is at least as likely as 
not that any identified ear pathology, 
to include fungus/bacterial infections, 
and any identified hearing loss or 
tinnitus, was incurred or aggravated in 
service.  A complete rationale should 
accompany all opinions provided.  

3.  The AOJ should schedule the 
appellant for a VA examination to 
determine the nature and etiology of any 
identified acne disorder.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether it is at least 
as likely as not that any identified 
acne disorder is related to service.  A 
complete rationale should accompany all 
opinions provided.  

4.  The AOJ should obtain the January 
17, 2003 VA treatment record pertaining 
to hearing service.  All records 
obtained should be associated with the 
claims file.  

5.  The AOJ should associate the 
appellant's 201 Personnel file with the 
claims file.  

6.  In light of the above, the claims 
should be readjudicated.  If the 
benefits sough on appeal remain denied, 
a supplemental statement of the case 
should be issued and the appellant 
afforded a reasonable period of time in 
which to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


